Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendment filed on 11/30/2021 has been entered. In response to the Restriction Requirement dated 09/30/2021, applicant has canceled claims 1-20 and added new claims 21-49. 

Election/Restriction
Applicant’s election without traverse of invention of Group I drawn to a lens moving apparatus, and Species I, as depicted in Figs. 1-10, characterized at least by specific structures, arrangement and connections of the elastic members in the reply filed on 11/30/2021 is acknowledged. However, previous claims 1-20 were canceled by the Applicant and new claims 21-49 were added by the Applicant stating that the new claims 21-49 read on elected Group I and Species I. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/KR2017/010605, with International Filing Date: 09/26/2017 that claims foreign priority to 10-2016-0126652, filed 09/30/2016, claims foreign priority to 10-2016-0131103, filed 10/11/2016 and claims foreign priority to 10-2016-0126653, filed 09/30/2016 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "supporting member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specially, it is unclear if this limitation refers to first or second supporting member or to the “support member”, recited in base claim 1 or to some other supporting member. It is suggested to amend the claim and define the limitation earlier in the claims. 


	


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 26, 28-31, 34-37, 40, 43-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. WO 2016099051 A1, where Park et al. (hereafter Park) US 20180011284 A1 is cited as the closest English language equivalent (both are of record, see Information Disclosure Statement of 09/23/2019).  
In regard to independent claim 21, Park teaches (see Figs. 1-24) a lens moving apparatus (e.g. lens moving apparatus e.g. 100, with lens barrel and lens in moving bobbin as part of camera module, paragraphs [07, 50-56, 236-244]) comprising: 
a housing comprising first side portion and second side portion (i.e. housing 140, also with cover 300, having side portions and corner side portions as depicted in e.g. Fig. 2,18-21 paragraph [50-59, 60, 78, 236-244]);
a bobbin disposed in the housing (i.e. 110 in housing 140, paragraphs [50-54, 59-63, 236-244], Fig. 2, 18-21); 
a coil disposed on an external surface of the bobbin (coil 120 on external surface of 110, paragraphs [51-52, 59, 236-244], Figs. 2, 6a-b, 18-21); 
first magnets disposed on the first side portion of the housing (i.e. magnet(s) 130, e.g. a-c, b-d or a-b, d,  on first side portion of the housing 140, see Figs. 2, 3, 8, 18-21, paragraphs [51-52, 60, 110, 236-244]); 
a first circuit board disposed at the second side portion and comprising a first pad, a second pad, a third pad, a fourth pad, a fifth pad, and a sixth pad (i.e. as 4000 circuitry/wires/ surface circuit/ surface circuit pattern e.g. with 501-504, and six connection parts of upper elastic member 150, with pads, testing terminals for connecting position sensor 170, 160, 120, at corner and side portions, see Fig. 2, 4-5,19-20, paragraphs [51-52, 83, 85-89, 114, 216, 222-228, 284, 293-296, 304-310]);
a first position sensor disposed on the first circuit board and electrically connected to the first pad, the second pad, the third pad, the fourth pad, the fifth pad, and the sixth pad (as position sensor 170 on circuitry/wires, 4000 connected through six pads, paragraphs [51-52, 85-89, 114, 222-228, 293-296, 304-307]); 
an upper elastic member (150) coupled with an upper portion of the housing (150 coupled to 140, also 110, paragraphs [142, 179-183, 222, 249-255]) and comprising a first upper spring, a second upper spring, a third upper spring, and a fourth upper spring (as upper elastic member 150 including four elastic members 150a-d, and 150-1-6 on housing 140, paragraphs [51-52, 142, 179-183, 222, 255, 303-208, 311-315], see e.g. Fig. 10,12, 21-22), wherein the first to fourth springs are disposed on the housing to be spaced apart from one another (elastic member 150 with spaced apart/divided parts 150a-d, 150-1-6 on housing 140, paragraphs [51-52, 142, 179-183, 222, 255, 303-208, 311-315], see e.g. Fig. 10,12, 21-22); 
and a lower elastic member (divided lower elastic 160) coupled with a lower portion of the housing (140) and comprising first and second lower springs, electrically connected to the coil (i.e. as lower springs 160 with first and second lower spring e.g. 160a-b, electrically connected  to coil 120, paragraphs [51-52, 143, 179-185, 216, 222, 243,254-255, 309-311,319], see e.g. Fig. 11,13),
a support member (220) comprising a first supporting member, a second supporting member, a third supporting member, and a fourth supporting member (i.e. four groups of supporting members 220 may be coupled to the edge of the (at corners) housing 140, paragraphs [253, 266-271, 306-309], as depicted in e.g. Figs. 18, 21-22),
wherein each of the first to fourth upper springs comprises an external frame coupled with the housing (as each of four elastic members 150a-d, 150-1-6 external frame coupled to housing 140, paragraphs [254-255, 142, 179-183, 222, 303-208, 311-315], see e.g. Fig. 10,12, 21-22), wherein the first to fourth upper springs are coupled with the first to fourth pads through a solder or a conductive member, respectively (i.e. as four separate 150 e.g. -1,-2, 4, -5 are coupled to four pads connections of 4000, e.g. paragraphs [222-228, 293, 303-307, 314-318], and 
wherein the first and second lower springs are coupled with the fifth and sixth pads through a solder or a conductive member, respectively (i.e. as two connections 150 e.g. -3,-6  coupled to lower springs 160 for connecting coil 12, four pads connections of 4000, e.g. paragraphs [222,252, 268,  308-311, 314-319, 216], see e.g. Figs. 18, 21-22).
Regarding claim 22, Park teaches (see Figs. 1-24) that each of the external frame of the first to fourth upper springs comprises a first coupling portion coupled with the housing (as external frame of 150-1 through 150-6 have coupling portions for coupling to housing 140 (larger holes for 140 protrusions, these are analogous to second through-holes 152a formed in the outer frames 152 of 150 and coupled to the upper frame supporting protrusions 144 of the housing 140 in Fig. 10, see paragraphs [195, 254-256, 303-308, 311-315], as depicted e.g. Fig. 18, 21-22, 10), a second J:\KBK\LGI\205\Amd-Resp\KBK-LGI-205-ElectionPreAmd.doc/lea/jyg3Docket No. KBK.LGI.205Serial No. 16/338,328coupling portion coupled with the supporting member (i.e. as external frame of 150-1 through 150-6 have coupling portions for coupling to supporting members 220 (smaller corner holes for coupling 220 top ends, paragraphs [303-308, 311-315], as best depicted in Fig. 18, 21-22)  and a connecting portion connecting the first coupling portion and the second coupling portion (i.e. as 150-1 through 150-6 have connecting portions between the two coupling portions for coupling to 140 and 220 e.g. paragraphs [303-308, 311-315], as best depicted in Fig. 18, 21-22). 
Regarding claim 23, Park teaches (see Figs. 1-24) that the first to fourth supporting members are disposed at four corners of the housing, respectively (i.e. four groups of supporting members 220 coupled to the edge, at corners of housing 140, paragraphs [253, 226-271, 306-309], as depicted in e.g. Figs. 18, 21-22). 
Regarding claim 24, Park teaches (see Figs. 1-24) that the first coil (120) is electrically connected to the first position sensor through the fifth and sixth pads of the first circuit board (i.e. as coil 120 is electrically connected to fifth and sixth connection pad e.g. 150-3, 150-6 of connectors 150-1-150-6, which are connected to 170 sensor at least through 220 and 250 for driving signal, e.g. paragraphs [51-52, 143, 179-185, 201, 216, 222, 243,254-258, 309-311,319], see e.g. Fig. 21-22). 
Regarding claim 26, Park teaches (see Figs. 1-24)  comprising  that the first to fourth upper elastic members arc electrically connected to the first to fourth pads, respectively (i.e. as four separate 150 e.g. -1,-2, 4, -5 with their connecting parts are electrically coupled to four pads connections of 4000, e.g. paragraphs [318-314, 222-228, 293, 303-307]).  
Regarding claim 28, Park teaches (see Figs. 1-24)  that the supporting member is a suspension wire (i.e. as supporting member(s) 220 is suspension wires for suspending moving unit of 110, 120, 130 and 140 for optical image stabilization, paragraphs [240253, 266-271, 306-309], as depicted in e.g. Figs. 18, 21-22).  
Regarding claim 29, Park teaches (see Figs. 1-24) that the connecting portion of the external frame comprises two connecting portions connecting the first coupling portion to the second coupling portion (i.e. as 150-1 through 150-6 have two connecting portions between the two coupling portions for coupling of 140 and 220 e.g. for each of pair of 220 in each corner, and/or between each of larger holes for 140 coupling and each of smaller holes for 220 coupling in each corner of 150 for 150-1 through 150-6, see paragraphs [303-308, 311-315], as best depicted in Fig. 18, 21-22).  
Regarding claim 30, Park teaches (see Figs. 1-24) that at least one of the first to fourth upper springs (i.e. as 150-1 through 150-6, e.g. 150-1, 150-2, 150-4, 150-5, Figs. 21-22) comprises an internal frame coupled with the bobbin and a frame connecting portion connecting the external frame and the internal frame (i.e. as e.g. 150-1, 150-2, 150-4, 150-5,  have holes in internal frame parts for coupling with supporting protrusions  of bobbin 110, and frame parts connecting internal frame and external frame, paragraphs [249-250, 303-308, 311-315], as best depicted in Figs. 21-22).  
Regarding claim 31, Park teaches (see Figs. 1-24) that the first to fourth pads are disposed above the first position sensor (i.e. as connecting pads, parts of 4000 and 150-1,150-2,150-4, 150-5 are on upper elastic 150 above 170, e.g. paragraphs [222-228, 253-257, 293, 303-307, 314-318], as best depicted in Figs. 19-22) , and wherein the fifth and sixth pads are disposed below the first position sensor (i.e. as connecting pads parts of 150-3, 150-6, to separate lover springs 160 connecting coil 120, include pad parts below 170, see e.g. paragraphs [243,254-255, 309-311,319], as best depicted in e.g. Fig. 21-22) .  
Regarding claim 34, Park teaches (see Figs. 1-24) that the first position sensor (170) is a hall driver integrated circuit (IC) comprising a driver and a hall sensor (as sensor 170 is Hall sensor and IC driver, paragraphs [83, 111-114, 221-222, 259, 301]).  

Regarding claim 35, Park teaches (see Figs. 1-24) that the connecting portion comprises a portion in which a width of the connecting portion decreases in a direction toward the second coupling portion from the first coupling portion (i.e. as 150-1 through 150-6 have connecting portions that have portions whose width decreases from 140 holes coupling portion to 220 smaller holes coupling portion, as best depicted in Fig. 21-22, paragraphs [303-308, 311-315]). 
Regarding claim 36, Park teaches (see Figs. 1-24) that the first coil (120) is electrically connected to the first position sensor (170) through the first and second lower springs (i.e. as coil 120 is electrically connected to lowers springs 160 parts, which are connected with connection pads e.g. 150-3, 150-6 connectors, which are connected to 170 sensor at least through 220 and 250 for driving signal, e.g. paragraphs [51-52, 143, 179-185, 201, 216, 222, 243,254-258, 309-311,319], see e.g. Fig. 21-22). 
Regarding claim 37, Park teaches (see Figs. 1-24) that the upper elastic member comprises fifth and sixth upper springs (as upper elastic member 150 including six elastic members 150-1 through 150-6 on housing 140, e.g. as 150-3, 150-6, paragraphs [255, 303-208, 311-315, 319], see e.g. Fig. 21-22) 
Regarding claim 40, Park teaches (see Figs. 1-24)  that a width of each of the two connecting portions comprises a portion reduced in a direction toward the second coupling portion from the first coupling portion (i.e. as each of two connecting portions between the two coupling portions for coupling of 140 and 220, see cl. 29, have portions reduced from 140 holes coupling portion to 220 smaller holes coupling portion, as best depicted in Fig. 21-22, paragraphs [303-308, 311-315]). 
Regarding claim 43, Park teaches (see Figs. 1-24) that the first side portion of the housing is a corner portion of the housing and wherein the second side portion of the housing is a portion between adjacent two corner portions of the housing (i.e. housing 140, having corner side portions and side portions between the corner side portions, with as best understood magnets are near the corner side portions,  as depicted in e.g. Fig. 2,18-21 paragraph [50-59, 60, 78, 236-244]).  
 Regarding claim 44, Park teaches (see Figs. 1-24) that the first position sensor (170) comprises a driver and a hall sensor (as sensor 170 is Hall sensor and IC driver, paragraphs [83, 111-114, 221-222, 259, 301]).  

In regard to independent claim 45, Park teaches (see Figs. 1-24) a lens moving apparatus (e.g. 100, paragraphs [07, 50-56, 236-244]) comprising: 
a housing comprising first side portion and second side portion (i.e. housing 140, also with cover 300, having side portions and corner side portions as depicted in e.g. Fig. 2,18-21 paragraph [50-59, 60, 78, 236-244]);
a bobbin disposed in the housing (i.e. 110 in housing 140, paragraphs [50-54, 59-63, 236-244], Fig. 2, 18-21); 
a coil disposed on of the bobbin (coil 120 on external surface of 110, paragraphs [51-52, 59, 236-244], Figs. 2, 6a-b, 18-21); 
first magnets disposed on the first side portion of the housing (i.e. magnets 130, a-d on first side portion of the housing 140, see Figs. 2, 3, 8, 18-21, paragraphs [51-52, 60, 110, 236-244]); 
a first circuit comprising a first pad, a second pad, a third pad, a fourth pad, a fifth pad, and a sixth pad (i.e. as 4000 circuitry/wires/ surface circuit/ surface circuit pattern e.g. with 501-504, and six connection parts of upper elastic member 150, with pads, testing terminals for connecting position sensor 170, 160, 120, at corner and side portions, see Fig. 2, 4-5,19-20, paragraphs [51-52, 83, 85-89, 114, 216, 222-228, 284, 293-296, 304-310]);
a position sensor disposed on the first circuit board and electrically connected to the first pad, the second pad, the third pad, the fourth pad, the fifth pad, and the sixth pad (as position sensor 170 on circuitry/wires, 4000 connected through six pads, paragraphs [51-52, 85-89, 114, 222-228, 293-296, 304-307]); 
an upper elastic member (150) coupled with an upper portion of the housing (150 coupled to 140, also 110, paragraphs [142, 179-183, 222, 249-255]) and comprising a first upper spring, a second upper spring, a third upper spring, and a fourth upper spring (as upper elastic member 150 including four elastic members 150a-d, 150-1-6 on housing 140, paragraphs [51-52, 142, 179-183, 222, 255, 303-208, 311-315], see e.g. Fig. 10,12, 21-22); 
and a lower elastic member (divided lower elastic 160) coupled with a lower portion of the housing (140) and comprising first lower spring and a second lower spring, electrically connected to the coil (i.e. as lower springs 160 with first and second lower spring e.g. 160a-b, electrically connected to coil 120, paragraphs [51-52, 143, 179-185, 216, 222, 243,254-255, 309-311,319], see e.g. Fig. 11, 13); 
a supporting member (220) comprising a first supporting member, a second supporting member, a third supporting member, and a fourth supporting member (i.e. four group of supporting members 220 may be coupled to the edge of the (at corners) housing 140, paragraphs [253, 226-271, 306-309], as depicted in e.g. Figs. 18, 21-22),
wherein the position sensor comprises a hall sensor and a driver IC (as sensor 170 is Hall sensor and IC driver, paragraphs [83, 111-114, 221-222, 259, 301]), 
wherein the supporting member is coupled with the upper elastic member (as 220 is coupled to 150, paragraphs [267-268]), 
wherein the first to fourth upper springs are coupled with the first to fourth pads, respectively and the housing (i.e. as 150 with four separate 150 e.g. -1,-2, 4, -5 are coupled to four pads connections of 4000, and to housing 140, e.g. paragraphs [222-228, 253-257, 293, 303-307, 314-318]), 
wherein a portion of the first and second lower springs is connected to the first coil (i.e. as lower springs 160 with first and second lower spring e.g. separate parts e.g. 160a-b are electrically connected  to coil 120 via fifth and sixth connection pad e.g. 150-3, 150-6, paragraphs [51-52, 143, 179-185, 216, 222, 243,254-255, 309-311,319], see e.g. Fig. 21-22), and 
wherein another portion of the first and second lower springs is coupled with the fifth pad and the sixth pad i.e. as two connections 150 e.g. -3,-6  coupled to lower springs 160 for connecting coil 12, four pads connections of 4000, e.g. paragraphs [222,252, 268,  308-311, 314-319, 216], see e.g. Figs. 18, 21-22).
Regarding claim 46, Park teaches (see Figs. 1-24) further comprising a second circuit board disposed below the lower elastic member (i.e. second printed circuit board 250 below 160, paragraphs [[236, 251-252, 264-265, 276-280, 306-310], as depicted in e.g. Figs. 18, 2). 
Regarding claim 47, Park teaches (see Figs. 1-24) that the first side portion of the housing is a corner portion of the housing and wherein the second side portion of the housing is a portion between adjacent two corner portions of the housing (i.e. housing 140, having corner side portions and side portions between the corner side portions, with as best understood magnets are near the corner side portions,  as depicted in e.g. Fig. 2,18-21 paragraph [50-59, 60, 78, 236-244]).  

Regarding claim 48, Park teaches (see Figs. 1-24) a camera module (i.e. as lens moving apparatus is part of camera module, part of digital camera, which is part of cameras in smartphones, tablet PCs, Abstract, paragraphs [03-4, 208, 238, 354-358]) comprising: a lens (i.e. as lens in lens barrel paragraphs [61-62, 244-247, 355-356]); the lens moving apparatus according to claim 21 (i.e. as lens moving apparatus, see claim 21 above); and 
an image sensor (i.e. as camera module has image sensor, paragraphs [355-358]).  
Regarding claim 49, Park teaches (see Figs. 1-24) an optical apparatus (i.e. as digital camera with camera module with lens moving apparatus, which are parts of cameras in smartphones, tablet PCs, Abstract, paragraphs [03-4, 208, 238, 354-358]) comprising: a display panel (i.e. as cameras in smartphones, tablet PCs, laptop PCs have displays, paragraphs [03-4, 354-358); the camera module of claim 48 (camera module part of digital camera, see claim 48); and a controller configured to control an operation of the display panel and an operation of the camera module (i.e. as lens moving apparatus of digital camera with control means that controls the lens moving and smartphone, tablet PC, laptop PC have control means for controlling their camera modules and displays, paragraphs [04-05, 114, 203-204, 248, 354-358]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 32-33, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. WO 2016099051 A1, where Park et al. (hereafter Park) US 20180011284 A1 is cited as the closest English language equivalent (both are of record, see Information Disclosure Statement of 09/23/2019).  
Regarding claim 25, Park teaches (see Figs. 1-24)  comprising: a second circuit board disposed below the first and second lower springs (i.e. second printed circuit board 250 below 160, paragraphs [236, 251-252, 264-265, 276-280, 306-310], as depicted in e.g. Figs. 18, 2).; and a second magnet opposite to the first position sensor (i.e. as another of magnet 130 e.g. 103d, opposite from 170 sensor, paragraphs [325-330], e.g. Fig. 24); and wherein the second circuit board comprises a second coil opposite to the first magnets (i.e. as 250 has circuits 230 with second coils opposite magnets 130, paragraphs [270-277], as depicted in Fig. 18).  
Thus Park discloses the claimed invention except for that second magnet disposed on the bobbin. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange and use a second magnet on the bobbin and the Hall position sensor on the housing because in such arrangement the magnet and position sensor are still provided at opposite surfaces spaced apart from each other, the position sensor 170 may accurately and effectively sense the change in magnetic force of the first magnet 130 in response to the movement of the bobbin 110 in the first direction and measure the value of displacement of the bobbin 110 in the first direction (see e.g. paragraphs [330-331]), and since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 27, Park teaches (see Figs. 1-24)   that the second circuit board (250) comprises four terminals electrically connected to the first supporting member, the second supporting member, the third supporting member, and the fourth supporting member, respectively (i.e. as corner supporting members 220 are electrically connected to circuit board 250 connecting at least four connections of e.g. 170, 160(120) to 250, see paragraphs [306-310, 315, 319]).  
Regarding claim 32, Park teaches (see Figs. 1-24) that the first position sensor (170) is disposed between the first circuit board and the second magnet (i.e. as due to rearrangement of one of the 130 magnets and 170, see claim 25 above, the 170 is between one 130 magnet on bobbin and circuitry 4000, connecting parts of 150-1, 2, 4, 5, see Figs. 21-24, with modification as per claim 25).   
Regarding claim 33, Park teaches (see Figs. 1-24) that at an initial position when no current for driving the lens moving apparatus is applied to the first coil (120), the first position sensor is disposed to overlap the second magnet in a direction perpendicular to an optical axis (as 170 overlaps with one 130 magnet, as depicted in Figs. 23-26, paragraphs [325-330, 338-342, 346, 248]).  
Regarding claim 38, Park teaches (see Figs. 1-24) comprising a base disposed below the second circuit board (i.e. as base 210 below 250, 230, as depicted in e.g. Fig. 18, paragraphs [251, 264-266, 277]).  
Regarding claim 39, Park teaches (see Figs. 1-24)  that the second circuit board comprises a terminal surface bent from an upper surface thereof (i.e. as 250 has terminal surface 253 bent from an upper surface thereof as depicted in e.g. Fig. 18, paragraphs [265, 279]). 

Claims 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. WO 2016099051 A1, where Park et al. (hereafter Park) US 20180011284 A1 is cited as the closest English language equivalent (both are of record, see Information Disclosure Statement of 09/23/2019) in view of Shin et al. (hereafter Shin) US 20160274328 A1.
Regarding claim 41 and 42, Park teaches (see Figs. 1-24) the lens moving apparatus as set forth above but is silent that it comprises a first sensor and a second sensor, and wherein the first and second sensors are configured to detect a displacement of the housing (e.g. 140) in a direction perpendicular to an optical axis (i.e. optical axis z-axis, of lens), and that regarding claim 42, the base (210) comprises a first groove and a second groove formed on an upper surface of the base, and the first sensor is disposed in the first groove and the second sensor is disposed in the second groove (however, OIS device moves unit 110,120,130,140 is moved in directions perpendicular to optical axis for image stabilization i.e. prevention of blur in captured images due to vibrations, and OIS thus readily has position sensors for such motion, paragraphs [238-240, 270, 357]). 
However,  Shin teaches is in the same field of invention of a lens driving device (see e.g. Figs. 1-2, Title, Abstract, paragraphs [02, 07-19, 47, 77-87, 99-101, 110]) and further teaches that it comprises a first sensor and a second sensor (first and second sensors 700 units 710, 720, paragraphs [78, 100, 110-111]), and wherein the first and second sensors are configured to detect a displacement of the housing (e.g. second mover housing 300 relative to base  and stator 500,400, paragraphs [78, 100, 110-111], for OIS functioning) in a direction perpendicular to an optical axis (i.e. in direction perpendicular to optical axis z, i.e. in x, y directions for OIS, paragraphs [78, 100, 110-111), and that regarding claim 42, the base (500) comprises a first groove and a second groove formed on an upper surface of the base, and the first sensor is disposed in the first groove and the second sensor is disposed in the second groove (i.e. as each sensor unit 700, 710, 720 is disposed at the sensor accommodation groove 530, see Fig. 2, to accommodate the sensors 710,720 and provide information for OIS feedback by detecting a horizontal movement of the second mover, paragraphs [78, 100, 110-111]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and specify that the lens moving apparatus with a first sensor and a second sensor, configured to detect a displacement of the housing in direction perpendicular to an optical axis with base having grooves on surface of the base for first and  second sensor according to teachings of Shin to the base and OIS device of Park to provide sensors accommodated in the base detecting movement and position of movable housing and provide information for OIS feedback by detecting a horizontal movement of the movable housing, (see Shin paragraphs [100, 110-111]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The above cites Shin et al. US 20160274328 A1 also discloses features of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/            Primary Examiner, Art Unit 2872